FILED
                              NOT FOR PUBLICATION                           OCT 29 2010

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                    U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JACOB ANTHONY,                                    No. 09-35431

                Plaintiff - Appellant,            D.C. No. 3:07-cv-00698-HU

  v.
                                                  MEMORANDUM *
CORPORAL ESTHER SCHACKMANN,
et al.,

                Defendants - Appellees.



                      Appeal from the United States District Court
                               for the District of Oregon
                       Anna J. Brown, District Judge, Presiding

                              Submitted October 19, 2010 **

Before:         O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Oregon state prisoner Jacob Anthony appeals pro se from the district court’s

summary judgment in his 42 U.S.C. § 1983 action alleging retaliation, excessive

force, and due process claims under the First, Eighth, and Fourteenth Amendments.


            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Galen v.

County of Los Angeles, 477 F.3d 652, 658 (9th Cir. 2007), and may affirm on any

grounds supported by the record, Atel Fin. Corp. v. Quaker Coal Co., 321 F.3d

924, 926 (9th Cir. 2003) (per curiam). We affirm in part, vacate in part, and

remand.

      Summary judgment on qualified immunity grounds was proper as to

Anthony’s excessive force claim because, even construing the facts in his favor,

defendant Schackmann’s unprovoked, single slap constituted only de minimis

force, and defendant Stepp did not personally use any force against Anthony. See

Hudson v. McMillian, 503 U.S. 1, 6-7, 9-10 (1992) (de minimis use of force does

not violate Eighth Amendment unless it is of a sort repugnant to the conscience);

see also Rodriguez v. Maricopa County Cmty. Coll. Dist., 605 F.3d 703, 711 (9th

Cir. 2010) (qualified immunity proper if there is no constitutional violation);

Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order) (defendant must

be personally involved in alleged constitutional deprivation under § 1983).

      Defendants were also entitled to summary judgment on qualified immunity

grounds as to Anthony’s due process claim because his placement in segregation

did not impose an “atypical and significant hardship on [him] in relation to the

ordinary incidents of prison life” to give rise to a protected liberty interest, Sandin


                                            2                                     09-35431
v. Conner, 515 U.S. 472, 485 (1995), and regardless, he received a meaningful, due

process hearing, see Wolff v. McDonnell, 418 U.S. 539, 563-72 (1974).

      The district court erred, however, in granting summary judgment as to

Anthony’s retaliation claim on the ground that defendants did not personally

decide to transfer Anthony to segregation after he complained about their conduct.

The evidence that defendants’ falsified a misconduct report and that the facts in

this report caused their supervisor to place Anthony in segregation, construed in

the light most favorable to Anthony, raised a triable issue that defendants might be

liable for causing Anthony’s confinement in segregation. See Wong v. United

States, 373 F.3d 952, 966 (9th Cir. 2004) (defendant who sets in motion acts that

result in constitutional injury can be held liable); see also Barren, 152 F.3d at 1194

(causal connection between wrongful conduct and resulting deprivation is

sufficient under § 1983). We therefore vacate the grant of summary judgment as to

Anthony’s retaliation claim and remand for further proceedings. See Rhodes v.

Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (discussing elements of inmate’s

retaliation claim).

      Anthony’s remaining contentions are unpersuasive.

      The parties shall bear their own costs on appeal.

      AFFIRMED in part, VACATED in part, and REMANDED.


                                           3                                    09-35431